DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicants arguments and amendments filed on 11/29/2022 are entered and reviewed. Accordingly the action is made final.
Claim status:
Claims 1-10 and 12-20 are pending.
Claims 1, 9, 17 and 18 are amended.
Claim 11 is cancelled.
Claims 19-20 are new.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a requesting unit, a dynamic object image processing unit, a static object image processing unit, streaming unit, a requesting unit, a dynamic object image receiving unit, a static object image receiving unit and output unit in claims 1-10 and 12-20.
The closest support available “[0027] Throughout this document, the term "unit" may refer to a unit implemented by hardware, software, and/or a combination thereof.  As examples only, one unit may be implemented by two or more pieces of hardware or two or more units may be implemented by one piece of hardware. [0044] FIG. 2 illustrates the configuration of a content providing server in accordance with an embodiment of the present disclosure.  Referring to FIG. 2, the content providing server 110 may include a requesting unit 210, a dynamic object image processing unit 220, a static object image processing unit 230 and a streaming unit 240. [0063] FIG. 5 illustrates the configuration of a user device in accordance with an embodiment of the present disclosure.  Referring to FIG. 5, the user device 120 may include a requesting unit 510, a dynamic object image receiving unit 520, a static object image receiving unit 530 and an output unit 540”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US Patent Pub.  No. 20160283081 “Johnston”) in view of Deng et al. (US Patent Pub. No. 20150302110, “Deng”), Allen et al. ( US patent Publication: 20060236231, “Allen”) and Shapiro et al. (US patent: 7787818, “Shapiro”).

Regarding claim 1, Johnson teaches A content providing server (Fig. 1 element 108) that provides three-dimensional(3D) virtual reality content ([0026] “The server 108 can be configured to implemented an instance of the VR environment and to determine view information defining views of the VR environment.  The view information determined by the server 108 can be communicated (e.g., via streaming, via object/position data, and/or other information) from server 108 to the interactive devices for presentation to users” Johnston [0039] indicates 3D virtual reality content.), comprising:
a requesting unit (integral part of server) configured to receive a request for 3D virtual reality content from a user device ([0032] “The server 108 can receive a user request for displaying a view of the VR environment, from an interactive device (e.g., computing device 102, head-mounted device 104, or display device 112 shown in FIG. 1”);
Even though Johnson teaches image processing unit configured to render an image contained in the virtual reality content ([0032] “……In implementations, the server 108 can include hardware and software for a rendering algorithm to rendering such images.  The rendering algorithm can utilize one or more scene files that contain objects in a defined language or data structure”) but is silent about a dynamic object image processing unit configured to render a 3D image of a dynamic object contained in the 3D virtual reality content; a static object image processing unit configured to render a 3D image of a static object contained in the 3D virtual reality content;
Deng teaches, a dynamic object image processing unit (Fig.1 integral part of element 106) configured to render an image of a dynamic object contained in the virtual reality content; a static object image processing unit Fig.1 integral part of element 106) configured to render an image of a static object contained in the virtual reality content ([0060] “……In various embodiments, the front end page is not pre-stored (e.g., cached) at the server but is rather rendered in response to a request for the front end page.[0081] In a third example, the static content and the dynamic/variable content of the front end page are rendered without mutual interference.  Put another way, the static content and the dynamic/variable content of the front end page are rendered in parallel and independent of each other”).
Johnson and Deng are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson by rendering a 3D image of a dynamic object contained in the 3D virtual reality content; rendering a 3D image of a static object contained in the 3D virtual reality content similar to rendering an image of a dynamic object and rendering an image of a static object contained in a scene as taught by Deng and have those as part of Johnson’s server.
The motivation for the above is to reduce the load of rendering as static image will be rendered when needed.
Johnson as modified by Deng doesn’t expressly teach, wherein the static object includes a background or a space contained the virtual reality content in which data of the static object is not changed in a flow of the 3D virtual reality content;
However, Allen teaches, wherein a static object includes a background or a space contained in the virtual reality content in which data of the static object is not changed in a flow of the virtual reality content;(“ [0010] In some cases, ……. In some cases, the dynamic layout may also include static content objects. Thus, for example, the dynamic layout may include one or more dynamic content objects superimposed on top of a static content object acting as the layout background”)
Johnson as modified by Deng and Allen are analogous as they are from the field of representation of media contents.
Therefore it would have been obvious for an ordinary skilled person in the art before effecting filing date of the claimed invention to have modified Johnson as modified by Deng to have the static object include a background or a space contained the 3D virtual reality content in which data of the static object is not changed in a flow of the 3D virtual reality content similar to having a static object includes a background or a space contained in the virtual reality content in which data of the static object is not changed in a flow of the virtual reality content; as taught by Allen.
The motivation to include the modification is to display the moving content without occlusion.
Even though Johnson as modified by Deng and Allen teaches a streaming unit (Johnson Fig. 1 element 108) configured to stream the 3D rendered image of the object to the user device (Johnson [0032] “…..Upon receiving such a request, the server 108 can provide appropriate view information to the interactive device (or another interactive device)”) but is silent about  a streaming unit configured to separately stream the 3D rendered image of the dynamic object and the 3D rendered image of the static object to the user device, wherein the streaming unit is configured to only stream the 3D rendered image of the static object to the user device depending on whether or not a predetermined event for the static object occurs in the virtual reality content;

Shapiro teaches, separately stream rendered image of dynamic object and rendered image of static object to the user device (Shapiro streams static and dynamic contents separately. See Fig. 9 step 302 for static content and steps 303/304 for dynamic content).
wherein the streaming unit is configured to only stream the rendered image of the static object to the user device when a predetermined event causes the 3D image of the static object the virtual reality content to be updated; (Col 22 line 30-59 “ FIG. 9 provides a graphical representation of an example embodiment of a content delivery system according to the present invention. ……..Referring to 302, in this example embodiment, static content elements (such as songs, videos, advertisements, etc.) may be delivered during one or more time periods of increased available wireless network capacity (e.g. during off-peak time periods). In addition, static content may be delivered when the user device is accessible via another communication link that does not use the wireless data network (e.g., when the user is connected to the Internet via a WiFi network) and/or when the user device is coupled to an internet access device such as the user's computer. ……. Further, the time of delivery of static content also may be based on one or more parameters determined by an operator of the wireless data network (to evenly distribute the delivery of static content via a particular component of their infrastructure such as a cell site over a time period to reduce network congestion), the location of the device, and/or the subscription level of a user of the device.” Off-peak time period is the predetermined event. At that period virtual content is updated by adding static content.   )
Shapiro and Johnson as modified by Deng and Allen are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson as modified by Deng and Allen to have the streaming unit configured to separately stream the rendered image of the dynamic object and the 3D rendered image of the static object to the user device, the streaming unit is configured to only stream the rendered image of the static object to the user device when a predetermined event causes the 3D image of the static object the virtual reality content to be updated as taught by Shapiro.
The motivation for the above is to reduce required bandwidth for static image.

Claim 18 is directed to a method claim and whose steps are similar in scope and functions of the elements of device claim 1 and therefore claim 18 is rejected with same rationale as specified in the rejection of claim 1.

Regarding claim 2 Johnson as modified by Deng, Allen  and Shapiro teaches wherein the dynamic object image processing unit is configured to render the 3D image of the dynamic object by using an image taken based on a location of a user in the 3D virtual reality content (Deng teaches rendering dynamic object. [0061] “……The second type of rendering is associated with rendering dynamic content”. Deng’s teaching of rendering dynamic content is included with Johnson. Now Johnson as modified by Deng teaches rendering dynamic content.
Johnson fig .6 steps 602, 604 and 610 renders images by using image taken based user’s location. So after including Deng’s teaching Johnson will render Dynamic content by using image taken based on a user’s location.
Johnson fig .6 steps 602, 604 and 610.
[0051] At 602, a sensor input indicating movement a mobile device associated with a user can be received. [0052] At 604, a first view of a VR environment can be determined based on the sensor input received at 602.  Determination of the first view may involve determining a location in the VR environment where the first view is taken (e.g., the view point). [0055] At 610, one or more images representing the augmented first view determined at 608 can be rendered”);
the streaming unit is configured to stream the 3D rendered image of the dynamic object to the user device in real time (Shapiro Fig.9 step 304  streams the rendered image of the dynamic object to the user device in real time.).

Regarding claim 3, Johnson as modified by Deng, Allen and Shapiro teaches, wherein the static object image processing unit is configured to render the 3D image of the static object taken based on the location of the user in the 3D virtual reality content (Deng teaches rendering static object. [0061] “……The second type of rendering is associated with rendering dynamic content”. Deng’s teaching of rendering static content is included with Johnson. Now Johnson as modified by Deng teaches rendering dynamic content.
Johnson renders images by using image taken based user’s location. So after including Deng’s teaching Johnson will render static content by using image taken based user’s location.
Johnson fig .6 step 602, 604 and 610.
[0051] At 602, a sensor input indicating movement a mobile device associated with a user can be received. [0052] At 604, a first view of a VR environment can be determined based on the sensor input received at 602.  Determination of the first view may involve determining a location in the VR environment where the first view is taken (e.g., the view point). [0055] At 610, one or more images representing the augmented first view determined at 608 can be rendered”);

Regarding claim 5, Johnson as modified by Deng, Allen and Shapiro teaches, wherein the streaming unit is configured to stream the 3D rendered image of the static object when a scene in the 3D virtual reality content is required to be updated (Johnson Here “third view” is the updated scene.  [0069] “……The swipe gesture can be used by the first user to indicate the location of the view of the VR environment displayed on the computing device 102 should move to a new location in the VR environment, which corresponds to third view of the VR environment in this example.  The press gesture can be used by the first user to indicate that the view taken at the new location (e.g., the third view of the VR environment) should be shared to the second user. [0070] Once the server 108 receives such an input or inputs, the sever 108 can be configured to render one or more images representing the third view of the VR environment and transmit the rendered image (view information) to the HMD 104 (associated with the second user) and as well as the computing device 102 (associated with the first user)”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Deng, Allen and Shapiro as applied to claim 3 above, and further in view of KIM et al. (US Patent Pub. No. 20190244270, “Kim”).
Regarding claim 4, Even though Johnson as modified by Deng, Allen and Shapiro teaches wherein the streaming unit is configured to stream the 3D rendered image of the static object as shown in claim 1 above but doesn’t do so when the virtual reality content starts to be reproduced.
	However Kim teaches stream the rendered image of static object when content starts to be reproduced ([0007] “……when a preset query generation event is made during reproduction of a video, generating a query using the video; transmitting the query to a server; and receiving a search result corresponding to the query from the server”).
	Kim and Johnson as modified by Deng, Allen and Shapiro are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson as modified by Deng, Allen and Shapiro by streaming the 3D rendered  image of static object when content starts to be reproduced similar to streaming the rendered  image of static object when content starts to be reproduced as taught by Kim.
The motivation for the above is to receive the most recent static image so that old static image is not used.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Deng, Allen and Shapiro as applied to claim 3 above, and further in view of Barros et al. (US Patent Pub. No. 20040248653, “Barros”).
	Regarding claim 6 Johnson as modified by Deng, Allen and Shapiro s silent about wherein the streaming unit is configured to stream the 3D rendered image of the static object when the location of the user in the 3D virtual reality content reaches a predetermined area.
	Barros teaches, stream object when location of a user reaches a predetermined area ([0032] “…….If the user and his mobile device 202 is within the vicinity of a predefined location, the server 116 retrieves a location record for that location, step 518.  The location record contains features and properties that can be assigned to the user, step 520, when the user is at that particular location.  The location features may include assigning special characteristics unique to that location to the user, and the location features change the user's properties.  After changing the user property, the server 116 sends the new user property to the user, step 522, and also sends the updated game information to the user, step 524”).
Barros and Johnson as modified by Deng, Allen and Shapiro are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson as modified by Deng, Allen and Shapiro by streaming unit is configured to stream the 3D rendered image of the static object when the location of the user in the 3D virtual reality content reaches a predetermined area similar to streaming an object when location of a user reaches a predetermined area as taught by Barros.
The motivation for the above is to limit processing of the static image by collecting the image at particular locations. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Deng, Allen and Shapiro as applied to claim 3 above, and further in view of ADACHI (US Patent Pub. No. 20050256923, “Adachi”).
Regarding claim 7 Johnson as modified by Deng, Allen and Shapiro is silent about stream the 3D rendered image of the static object when an update time for the 3D image of the static object exceeds a predetermined time.
	Adachi teaches stream rendered image of static object when an update time for the image of the static object exceeds a predetermined time ([0044] “…….In other embodiments, the proxy server application 158 periodically transmits a static image representing the current state of the graphical application output to the client application 146.  In these other embodiments, the proxy server application 158 may transmit updates to the client application 146 every minute, every thirty seconds, every 15 seconds, every 10 seconds, every 5 seconds, every other second, once a second, twice a second, five times a second, ten times a second, twenty times a second, or thirty times a second”).  
	Adachi and Johnson as modified by Deng, Allen and Shapiro are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson as modified by Deng, Allen and Shapiro by having the streaming unit configured to stream the 3D rendered image of the static object when an update time for 3D the image of the static object exceeds a predetermined time similar to streaming rendered image of static object when an update time for the image of the static object exceeds a predetermined time similar to as taught by Adachi.
	The motivation for the above is to limit processing of the static image by collecting the image only at certain time. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Deng, Allen and Shapiro as applied to claim 1 above, and further in view of Berestov et al. (US Patent Pub. No. 20120105581, “Berestov”).
Regarding claim 8 Johnson as modified by Deng, Allen and Shapiro is silent about wherein the static object image processing unit is further configured to derive a depthmap from an image taken based on a location of a user in the 3D virtual reality content, and 
the streaming unit is further configured to stream the depthmap to the user device.
Berestov teaches derive a depthmap from an image taken based on a location of a user in the virtual reality content, and the streaming unit is further configured to stream the depthmap to the user device ([0024] “……In the step 300, a 2D image is acquired.  In some embodiments, acquiring the image includes a user taking a picture of a location. [0023] “……The server 202 then matches the 2D image position with a DSM, and performs depth map reconstruction.  In some embodiments, the server 202 uses the depth map and 2D image and renders a 3D image to a display 204 such as a television.  In some embodiments, the server 202 sends the depth map and 2D image to the display 204, and the display 204 renders the 3D image”). 
Berestov and Johnson as modified by Deng, Allen and Shapiro are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson as modified by Deng, Allen and Shapiro by deriving a depthmap from an image taken based on a location of a user in the 3D virtual reality content, and the streaming unit is further configured to stream the depthmap to the user device as taught by Berestov.
The motivation for the above is to provide resource (depth and 2d image) to the client so client/user can render 3d image. 


Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of  Shapiro, Allen  and Hua et al. (US Patent Pub. No. 20170161948, “Hua”).
Regarding claim 9, Johnson teaches A user device (Fig. 1 element 104, 102, 112) that provides three-dimensional(3D) virtual reality content ([0026] “The server 108 can be configured to implemented an instance of the VR environment and to determine view information defining views of the VR environment.  The view information determined by the server 108 can be communicated (e.g., via streaming, via object/position data, and/or other information) from server 108 to the interactive devices for presentation to users” Johnston [0039] indicates 3D virtual reality content.) comprising:
a requesting unit (integral part of computing device) configured to request 3D virtual reality content to a content providing server ([0032] “The server 108 can receive a user request for displaying a view of the VR environment, from an interactive device (e.g., computing device 102, head-mounted device 104, or display device 112 shown in FIG. 1”);
Even though Johnson teaches image receiving unit (integral part of interactive device) configured to receive an image (Johnson [0032] “…..Upon receiving such a request, the server 108 can provide appropriate view information to the interactive device (or another interactive device)”) but is silent about a dynamic object image receiving unit configured to receive a 3D image of a dynamic object contained in the 3D virtual reality content; a static object image receiving unit configured to receive a 3D  image of a static object contained in the 3D virtual reality content;
Shapiro teaches, a dynamic object image receiving unit configured to receive an image of a dynamic object; a static object image receiving unit configured to receive an image of a static object (Shapiro, Client module receives both  static and dynamic object  when in Fig. 9 step 302 server sends static content and step 303/304 sends dynamic content to the client. 
For dynamic object: Column 22 Lines 60-68: “Referring to 303, dynamic content elements may be delivered according to a schedule such as, for example, at twenty-five minutes and fifty-five minutes after each hour to allow that dynamic content to be up to date when presented to the user at each hour and half hour. Depending on the embodiment,……..Referring to 304, on-demand content typically is delivered substantially immediately after a user request for the content.”
For static object:  Col 22 lines 30-59 “FIG. 9 provides a graphical representation of an example embodiment of a content delivery system according to the present invention. ……..Referring to 302, in this example embodiment, static content elements (such as songs, videos, advertisements, etc.) may be delivered during one or more time periods of increased available wireless network capacity (e.g. during off-peak time periods). ….. anytime because such delivery does not utilize resources (or reduce capacity) of the wireless data network. Further, the time of delivery of static content also may be based on one or more parameters determined by an operator of the wireless data network (to evenly distribute the delivery of static content via a particular component of their infrastructure such as a cell site over a time period to reduce network congestion), the location of the device, and/or the subscription level of a user of the device.”  
Col 19 lines 4-19 “The client module 102 typically receives content from the content server 104, which may be housed on a remote computer system (e.g., server 18). As shown in FIG. 6, an example embodiment of the content server 104 may include a media file server 180 and a streaming content server 182. The media file server 180 transmits requested media files to the client module 102 directly using the wireless communication network 16 or indirectly over the internet 22 through the interface module 106. …... In such an embodiment, a streaming media transcoder 183 may be included to transcode the stream into a client-compatible format.”)
Shapiro and Johnson are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson by having a dynamic object image receiving unit configured to receive a 3D image of a dynamic object in the 3D virtual reality content; a static object image receiving unit configured to receive a 3D image of a static object in the 3D virtual reality content similar to have a dynamic object image receiving unit configured to receive an image of a dynamic object; a static object image receiving unit configured to receive an image of a static object as taught by Shapiro.
The motivation for the above is to reduce required bandwidth for static image.
Johnson as modified by Shapiro doesn’t expressly teach, wherein the static object includes a background or a space contained the virtual reality content in which data of the static object is not changed in a flow of the 3D virtual reality content;
However, Allen teaches, wherein a static object includes a background or a space contained the virtual reality content in which data of the static object is not changed in a flow of the 3D virtual reality content; (“ [0010] In some cases, ……. In some cases, the dynamic layout may also include static content objects. Thus, for example, the dynamic layout may include one or more dynamic content objects superimposed on top of a static content object acting as the layout background”)
Johnson as modified by Shapiro and Allen are analogous as they are from the field of representation of media contents.
Therefore it would have been obvious for an ordinary skilled person in the art before effecting filing date of the claimed invention to have modified Johnson as modified by Shapiro to have the static object include a background or a space contained the virtual reality content in which data of the static object is not changed in a flow of the 3D virtual reality content as taught by Allen.
The motivation to include the modification is to display the moving content without occlusion.

Johnson as modified by Shapiro and Allen teaches an output unit configured to output the image (Johnson [0005] “In one aspect, an embodiment of the present invention is directed to facilitating a user to manipulate a virtual reality (VR) environment displayed on a mobile device, such as a head mounted display (HMD)”);
Johnson as modified by Shapiro and Allen doesn’t expressly teach,  an output unit configured to output the 3D image of the static object and the 3D image of the dynamic object by using at least one mesh.
Hua teaches an output unit configured to output the image of the static object and the image of the dynamic object by using at least one mesh (Hua [0115] “……The moving object may be the garment mesh moving from the original shape toward its deformed (mapped) shape.  The static object may be target body mesh”).
Hua and Johnson as modified by Shapiro and Allen are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson as modified by Shapiro and Allen by outputting the 3d image of the static object and the 3d image of the dynamic object by using at least one mesh similar to outputting the image of the static object and the image of the dynamic object by using at least one mesh as taught by Hua.
The motivation for the above is to use standard method of rendering 3D image by providing content on mesh.
Johnson as modified by Shapiro, Allen and Hua teaches, wherein the dynamic object image receiving unit and the static object image receiving unit are further configured to receive a stream of the 3D image of the dynamic object and a stream of the 3D image of the static object, respectively, from the content providing server, ( Shapiro, Client module receives both  static and dynamic object  when in Fig. 9 step 302, Shapiro Col 22 line 30-59, server sends static content and  in Fig. 9 step 303/304 Col 22 line 30-59, sends dynamic content to the client.
Col 19 lines 4-19 “The client module 102 typically receives content from the content server 104, which may be housed on a remote computer system (e.g., server 18). As shown in FIG. 6, an example embodiment of the content server 104 may include a media file server 180 and a streaming content server 182. The media file server 180 transmits requested media files to the client module 102 directly using the wireless communication network 16 or indirectly over the internet 22 through the interface module 106. The streaming content server 182 transmits streaming media content to the client module 102 over the wireless communication network 16 or via the internet. In some embodiments, the streaming content is reformatted before being transmitted to the client module 102. In such an embodiment, a streaming media transcoder 183 may be included to transcode the stream into a client-compatible format.”)
the streaming unit is configured to only stream the rendered image of the static object to the user device when a predetermined event causes the 3D image of the static object the virtual reality content to be updated; (Shapiro Col 22 line 30-59 “ FIG. 9 provides a graphical representation of an example embodiment of a content delivery system according to the present invention. ……..Referring to 302, in this example embodiment, static content elements (such as songs, videos, advertisements, etc.) may be delivered during one or more time periods of increased available wireless network capacity (e.g. during off-peak time periods)…….. Further, the time of delivery of static content also may be based on one or more parameters determined by an operator of the wireless data network (to evenly distribute the delivery of static content via a particular component of their infrastructure such as a cell site over a time period to reduce network congestion), the location of the device, and/or the subscription level of a user of the device.” Referenced “off-peak time” is the predetermined event. At that time the virtual content is updated or is to updated ).

	Regarding claim 10 Johnson as modified by Shapiro, Allen and Hua teaches wherein the dynamic object image receiving unit is further configured to receive a stream of the 3D image of the dynamic object from the content providing server in real time. (Shapiro Fig.9 step 304  streams the rendered image of the dynamic object to the user device in real time. “(71) The client module 102 typically receives content from the content server 104, which may be housed on a remote computer system (e.g., server 18). As shown in FIG. 6, an example embodiment of the content server 104 may include a media file server 180 and a streaming content server 182. The media file server 180 transmits requested media files to the client module 102 directly using the wireless communication network 16 or indirectly over the internet 22 through the interface module 106. The streaming content server 182 transmits streaming media content to the client module 102 over the wireless communication network 16 or via the internet. In some embodiments, the streaming content is reformatted before being transmitted to the client module 102. In such an embodiment, a streaming media transcoder 183 may be included to transcode the stream into a client-compatible format.”)

	
Regarding claim 13, Johnson as modified by Shapiro, Allen and Hua teaches wherein the static object image receiving unit is configured to receive a stream of the 3D image of the static object when a scene in the 3D virtual reality content is required to be updated. (Johnson Here “third view” is the updated scene.  [0069] “……The swipe gesture can be used by the first user to indicate the location of the view of the VR environment displayed on the computing device 102 should move to a new location in the VR environment, which corresponds to third view of the VR environment in this example.  The press gesture can be used by the first user to indicate that the view taken at the new location (e.g., the third view of the VR environment) should be shared to the second user. [0070] Once the server 108 receives such an input or inputs, the sever 108 can be configured to render one or more images representing the third view of the VR environment and transmit the rendered image (view information) to the HMD 104 (associated with the second user) and as well as the computing device 102 (associated with the first user)”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Shapiro, Allen and Hua as applied to claim 11 above, and further in view of KIM.

Regarding claim 12 Even though Johnson as modified by Shapiro, Allen and Hua teaches wherein the static object image receiving unit is configured to receive a stream of the 3D image of the static object as shown above but doesn’t do so when the 3D virtual reality content starts to be reproduced.
	However Kim teaches receive a stream of the image of static object when content starts to be reproduced ([0007] “……when a preset query generation event is made during reproduction of a video, generating a query using the video; transmitting the query to a server; and receiving a search result corresponding to the query from the server”).
	Kim and Johnson as modified by Shapiro, Allen and Hua are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson as modified by Shapiro, Allen and Hua by receiving a stream of the 3D image of static object when the 3D virtual reality content starts to be reproduced  similar to receiving a stream of the image of static object when content starts to be reproduced as taught by Kim.
The motivation for the above is to limit receiving of static image as well as getting the recent static image.  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Shapiro, Allen and Hua  as applied to claim 11 above, and further in view of Barros.
	Regarding claim 14 Johnson as modified by Shapiro, Allen and Hua is silent about wherein the static object image receiving unit is configured to receive a stream of the 3D image of the static object when a location of a user in the 3D virtual reality content reaches a predetermined area.
	Barros teaches receive a stream of the image of the static object when a location of a user in the virtual reality content reaches a predetermined area ([0032] “…….If the user and his mobile device 202 is within the vicinity of a predefined location, the server 116 retrieves a location record for that location, step 518.  The location record contains features and properties that can be assigned to the user, step 520, when the user is at that particular location.  The location features may include assigning special characteristics unique to that location to the user, and the location features change the user's properties.  After changing the user property, the server 116 sends the new user property to the user, step 522, and also sends the updated game information to the user, step 524”).
Barros and Johnson as modified by Shapiro, Allen and Hua are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson as modified by Shapiro, Allen and Hua by having the static object image receiving unit configured to receive a stream of the 3D image of the static object when a location of a user in the 3D virtual reality content reaches a predetermined area similar to receiving a stream of the image of the static object when a location of a user in the virtual reality content reaches a predetermined area as taught by Barros.
	The motivation for the above to provide the client updated static image periodically to account for any changes in the static image.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Shapiro, Allen and Hua as applied to claim 11 above, and further in view of ADACHI.
Regarding claim 15 Johnson as modified by Shapiro, Allen and Hua is silent about receive a stream of the 3D image of the static object when an update time for the 3D image of the static object exceeds a predetermined time.
	Adachi teaches receive a stream of the image of the static object when an update time for the image of the static object exceeds a predetermined time ([0044] “…….In other embodiments, the proxy server application 158 periodically transmits a static image representing the current state of the graphical application output to the client application 146.  In these other embodiments, the proxy server application 158 may transmit updates to the client application 146 every minute, every thirty seconds, every 15 seconds, every 10 seconds, every 5 seconds, every other second, once a second, twice a second, five times a second, ten times a second, twenty times a second, or thirty times a second”).  
	Adachi and Johnson as modified by Shapiro, Allen and Hua are analogous art as both of them are related to image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson as modified by Shapiro, Allen and Hua by receiving a stream of the 3D image of the static object when an update time for 3D the image of the static object exceeds a predetermined time similar to  receiving a stream of the image of the static object when an update time for the image of the static object exceeds a predetermined time as taught by Adachi.
	The motivation for the above to provide the client updated static image periodically to account for any changes in the static image automatically.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as modified by Shapiro, Allen and Hua as applied to claim 9 above, and further in view of Berestov.
Regarding claim 16 Johnson as modified by Shapiro, Allen and Hua is silent about wherein the static object image receiving unit is further configured to receive a stream of a depthmap derived from an image taken based on a location of a user in the virtual reality content.
Berestov teaches receive a stream of a depthmap derived from an image taken based on a location of a user in the virtual reality content ([0024] “……In the step 300, a 2D image is acquired.  In some embodiments, acquiring the image includes a user taking a picture of a location. [0023] “……The server 202 then matches the 2D image position with a DSM, and performs depth map reconstruction.  In some embodiments, the server 202 uses the depth map and 2D image and renders a 3D image to a display 204 such as a television.  In some embodiments, the server 202 sends the depth map and 2D image to the display 204, and the display 204 renders the 3D image”). 
Berestov and Johnson as modified by Shapiro, Allen and Hua are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Johnson as modified by Shapiro and Hua by receiving a stream of a depthmap derived from an image taken based on a location of a user in the virtual reality content as taught by Berestov.
The motivation for the above is to provide resource for rendering a 3d image for display.
Allowable Subject Matter
Claims 17 and 19--20 are allowed.
The following is an examiner’s statement of reasons for allowance:.

	Claim 17 is allowed because Applicant has included limitations of the parent claims with objected claim 17 and converted original claim 17 to independent form.
Johnson as modified by Shapiro, Allen, Hua and Berestov teaches output the 3D image of the dynamic object on a first mesh; and output the image of the static object on a second mesh to which the depthmap has been applied (Berestov is included to show depthmap is applied on an image.
Hua shows output the 3D image of the dynamic object on a first mesh; and output the image of the static object; 0115] “……The moving object may be the garment mesh moving from the original shape toward its deformed (mapped) shape.  The static object may be target body mesh”);
	Puso et al. (“An embedded mesh method in a multiple material ALE”, Comput. Methods Appl. Mech. Engrg. 245–246 (2012) 273–289, “Puso”) teaches first mesh is located inside the second mesh (Page 274 left Column “Referring to Fig. 1, foreground and background mesh quantities will be denoted by superscript f and b respectively and Γ=∂Ωf will represent the foreground boundary surface. Thus, positions xb and xf represent spatial coordinates on the background and foreground meshes respectively. For the sake of presentation, the foreground mesh will be entirely enveloped within the background mesh, no Dirichlet boundary condition will be applied on Γ and only one foreground mesh is considered. Here, the background mesh can be stationary (Eulerian) or moving with a convective velocity c with respect to the spatial coordinates (ALE) As defined in [16], c=0 for Lagrangian mesh motion and c equals the material velocity for a stationary Eulerian mesh”).
	However the combination of the best available prior arts fails to expressly teach, the first mesh is a spherical or cubic mesh and the second mesh is a deformed mesh.
	
Claims 19 and 20 are allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Response to Arguments

Applicant’s arguments, see remarks Pages 11-13, filed 07/08/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.

Applicant argues, see remarks Pages  11-12, “However, it is alleged on pages 10 — 11 of the Office Action that Shapiro compensates for the acknowledged deficiencies of Johnston, Deng, and Allen relative to Claim 1. Applicant respectfully disagrees, and further submits that Shapiro fails to disclose or suggest the features recited in amended Claim 1. At most, Shapiro describes the following at column 22, lines 30 — 59:
..Referring to 302, in this example embodiment, static content elements (such as songs, videos, advertisements, etc.) may ……. ……. As such, Shapiro only teaches delivering static content based on network capacity, but fails to disclose or suggest, at least the features of Claim 1 reproduced above. Shapiro is only directed to a content delivery system that delivers static content during times of increased available wireless network capacity, e.g., during off-peak time periods, or when the user device is accessible via another communication link. There is no disclosure or suggestion in Shapiro, however, that the static content is delivered when a predetermined event causes the 3D image of the static object in the 3D virtual reality content to be updated, as in amended in claim 1”.
Examiner replies, In Shapiro “off-peak time” is the predetermined event. This event causes the virtual content to be updated (meaning static object will be updated). So when off-peak time comes or the event happens, Shapiro’s server sends the static object to the client device for content to be updated. Therefore Shapiro teaches the argued limitation.

Applicant argues, see remarks Page 13, “Moreover, it is respectfully submitted that one having ordinary skill in the art would not have modified the teachings of Johnston, Deng, Allen, and Shapiro to result in the same combination of features as recited in Claim 1, absent a motivation to make such a combination……Deng, Allen, and Shapiro fails to cure the deficiencies of Johnston with respect to Claim 1, since Deng, Allen, and Shapiro also fail to provide a motivation to have prompted one having ordinary skill in the art to combine Johnston, Deng, Allen, and Shapiro to result in the same combination of features of Claim 1. Rather, Deng merely discloses the text as being static content, whereas, Allen only teaches that the dynamic content objects are superimposed on top of the static content object. Furthermore, Shapiro is only directed to delivering static content based on network capacity.”
Examiner replies, all three secondary references are from the art of image processing and an ordinary skilled person in the art would be motivated to include the references.  Examiner proposed to modify Johnson by rendering a 3D image of a dynamic object contained in the 3D virtual reality content; rendering a 3D image of a static object contained in the 3D virtual reality content similar to rendering an image of a dynamic object and rendering an image of a static object contained in a scene as taught by Deng and have those as part of Johnson’s server. The motivation for the above is to reduce the load of rendering as static image will be rendered when needed.
Examiner proposed to modify Johnson as modified by Deng to have the static object include a background or a space contained the 3D virtual reality content in which data of the static object is not changed in a flow of the 3D virtual reality content similar to having a static object includes a background or a space contained in the virtual reality content in which data of the static object is not changed in a flow of the virtual reality content; as taught by Allen. The motivation to include the modification is to display the moving content without occlusion.
Examiner proposed to modify Johnson as modified by Deng and Allen to have the streaming unit configured to separately stream the rendered image of the dynamic object and the 3D rendered image of the static object to the user device, the streaming unit is configured to only stream the rendered image of the static object to the user device when a predetermined event causes the 3D image of the static object the virtual reality content to be updated as taught by Shapiro. The motivation for the above is to reduce required bandwidth for static image.

Applicant argues, see remarks Page  13, “As such, the cited references are all directed to solving different problems in their respective teachings using different combination of features than recited in amended Claim 1. Thus, one having ordinary skill in the art would not have observed any evidence in the cited references to have been prompted to combine the teachings of Johnston, Deng, Allen, and Shapiro to result in the same combination of features as recited in Claim 1.”
Examiner replies, the references in an obviousness rejection can comes from two categories, either they are solving the same problem or they are from the same field. In the cases of these three secondary references they are from the field of image processing. How an ordinary skilled person in the art would modify the primary reference are described above.

In response to applicant’s arguments, see remarks Pages 13-14, regarding the independent claims 9 and 18 and dependent claims 2-8 and 10-16, examiner refers applicant to the reply given above as there is no additional arguments.


	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612